Citation Nr: 1211311	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-25 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 6, 1972, to July 7, 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied entitlement to a TDIU.


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The file contains a letter/Medical Report dated on March 15, 2011, from a private physician asserting that the Veteran is 100 percent disabled and unable to work.  This letter was not considered in the most recent Supplemental Statement of the Case (SSOC), and the Veteran did not provide a waiver of RO jurisdiction.  Remand is required at this point to enable the Originating Agency to review the additional evidence and issue an SSOC for any claim that cannot be completely granted.  See 38 C.F.R. § 19.37; see also Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

Accordingly, this case is REMANDED to the Originating Agency for the following actions:

The RO or AMC should consider the Veteran's claim for TDIU benefits in light of the March 2011 private Medical Report mentioned above, and after undertaking any additional development as may become indicated, including obtaining copies of any records of treatment from this physician and/or conducting a more current examination of the Veteran, re-adjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran an SSOC and provide him an appropriate period to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND has been advanced on the Board's docket and must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  





_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



